Citation Nr: 1426796	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  05-14 303A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an effective date prior to May 23, 2005, for a 10 percent disability rating for demyelinating peripheral neuropathy of the left lower extremity.

2.  Entitlement to an effective date prior to May 23, 2005, for a 10 percent disability rating for demyelinating peripheral neuropathy of the right lower extremity.

3.  Entitlement to an evaluation higher than 10 percent for demyelinating peripheral neuropathy of the left lower extremity.

4.  Entitlement to an evaluation higher than 10 percent for demyelinating peripheral neuropathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to March 1946.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio and New York, New York.

In the course of appeal the New York RO granted an earlier effective date of May 23, 2005, for a 10 percent evaluation for demyelinating peripheral neuropathy for each lower extremity.  This did not satisfy the Veteran's appeal with respect to the effective date issues.  

A motion to advance this case on the docket due to advanced age was granted by the Board in May 2008.  

The Board remanded the case in June 2008 for development; it now returns to the Board for further appellate action.  

The record before the Board consists of the Veteran's physical claims files and electronic records within Virtual VA.  


FINDINGS OF FACT

1.  The Veteran submitted a claim for increased rating for frostbite of each foot, including based on demyelinating peripheral neuropathy, on August 11, 2000.  

2.  The Veteran has had disabling demyelinating peripheral neuropathy warranting of a 10 percent evaluation for each foot from August 11, 2000.  

3.  It is not factually ascertainable that the increase in disability in either lower extremity warranting a 10 percent evaluation occurred during the one year prior to August 11, 2000.

4.  Throughout the period of the claim, the impairment from the Veteran's demyelinating peripheral neuropathy of the left lower extremity has more nearly approximated moderate incomplete paralysis of the musculocutaneous nerve than severe incomplete paralysis of the musculocutaneous nerve.

5.  Throughout the period of the claim, the impairment from the Veteran's demyelinating peripheral neuropathy of the right lower extremity has more nearly approximated moderate incomplete paralysis of the musculocutaneous nerve than severe incomplete paralysis of the musculocutaneous nerve.


CONCLUSIONS OF LAW

1.  The criteria for an earlier effective date of August 11, 2000, but not earlier, for assignment of a 10 percent disability evaluation for demyelinating peripheral neuropathy of the left lower extremity are met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(o) (2013).   

2.  The criteria for an earlier effective date of August 11, 2000, but not earlier, for assignment of a 10 percent disability evaluation for demyelinating peripheral neuropathy of the right lower extremity are met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(o) (2013).   

3.  The criteria for a rating in excess of 10 percent for demyelinating peripheral neuropathy of the left lower extremity have not been met for any portion of the rating period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8522 (2013).

4.  The criteria for a rating in excess of 10 percent for demyelinating peripheral neuropathy of the right lower extremity have not been met for any portion of the rating period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8522 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a)  (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119   (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the issues decided herein, the record reflects that the Veteran was not provided all required notice until after the initial adjudication of the claims.    Never the less, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the receipt of all pertinent evidence, the originating agency readjudicated the claims.  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The record also reflects that the Veteran's service treatment records and VA records have been obtained and the Veteran has provided copies of pertinent private records.  Neither the Veteran nor his representative has identified any outstanding, existing records that could be obtained to substantiate the claims.  The Board is also unaware of any such evidence. 

In addition, the Veteran was afforded VA general examinations for compensation purposes in in October 2000, September 2002, November 2005, September 2008, and March 2014.  The reports of these examinations provide all information required for rating purposes.  Neither the Veteran nor his representative has alleged that either of the disabilities at issue has increased in severity since the March 2014 examination.

Therefore, the Board is also satisfied that VA has complied with its duty to assist the Veteran.

Accordingly, the Board will address the merits of the claims on appeal.



II.  Burdon of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 ; 38 C.F.R. § 3.102 ; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519   (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Entitlement to Earlier Effective Dates for Compensable
Ratings for Demyelinating Peripheral Neuropathy

The Veteran has been assigned an effective date of May 23, 2005, for a 10 percent rating for demyelinating peripheral neuropathy of each lower extremity.  The Veteran was service connected for frostbite effective from August 11, 2000, based on a claim received August 11, 2000.  By an October 2001 rating action, the RO assigned a 30 percent rating for frostbite of each foot effective from August 11, 2000.  The Veteran had been assigned a noncompensable rating for what was characterized as trench feet for decades prior to that date.  By a May 2002 rating action the RO assigned separate noncompensable ratings for demyelinating peripheral neuropathy for each foot, also effective from August 11, 2000.  The RO subsequently recharacterized the 30 percent assigned for each foot as based on arthritis residuals of frostbite.  

Because the demyelinating peripheral neuropathy was part and parcel of the frostbite residuals for which the Veteran was already service connected (though previously characterized as trench feet), the claim for compensation based on demyelinating peripheral neuropathy amounted to a claim for increased evaluation.  The fact that a separate disability rating was assigned under a separate rating code (albeit with a separate zero percent rating initially assigned for the demyelinating peripheral neuropathy) does not change the nature of the claim from one of increased rating to one of service connection.  Hence, the effective date rules governing increased rating claims apply.  

The effective date for an increased rating for service-connected disability will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o) (2013).  However, if it is factually ascertainable that the increase in severity occurred within one year prior to the date of receipt of claim, the effective date will be that date it was factually ascertainable that the increase in disability had occurred.  38 C.F.R. §  3.400(o)(2).  

When the Veteran submitted a claim for increased rating for frostbite of his feet in August 11, 2000, he asserted, "This condition has grown much worse.  I have loss of sensation in the feet along with pain and numbness and swelling."

The Veteran was afforded a VA examination in October 2000 which disclosed neuropathy of both feet associated with his frostbite.  Symptoms were noted to include numbness; decreased sensation for pain, temperature, and touch in the feet; and paresthesias.  Subsequent treatment and examination records reflect persistence of symptomatic demyelinating peripheral neuropathy affecting each foot.

The Veteran submitted several private treatment records over the course of his claim.  The earliest such significant private treatment evaluation was from the Johnson Rehabilitation Institute, dated in July 2001 and including the results of EMG testing.  The Veteran was found to have, "distal lower extremity sensory and motor axonal and demyelinating [peripheral] polyneuropathy." This was causal of symptoms including numbness in the soles and dorsum of his feet, which the Veteran reported had been present "over the past several years."  The Veteran also complained of pain in his feet aggravated by standing and prolonged walking.  

The Board finds that the preponderance of the evidence favors an earlier effective date of August 11, 2000, for assignment of 10 percent ratings for demyelinating peripheral neuropathy of the right and left lower extremities, based on fairly consistently assessed demyelinating peripheral neuropathy over the interval from August 11, 2000, up to the present, including objective findings of mild demyelinating peripheral neuropathy as supported by neurological testing, and the Veteran's already noted symptoms.  However, it is not factually ascertainable that the increase in severity warranting a compensable rating occurred during the one year period prior to the date of receipt of claim.  In fact, from the Veteran's own statements, it appears that the increase occurred more than one year prior to the receipt of the claim for increase.  Therefore, an effective date earlier than August 11, 2000, is not in order.

IV.  Entitlement to Higher Ratings for Demyelinating Peripheral Neuropathy

The Veteran contends that his demyelinating peripheral neuropathy warrants a higher rating than the 10 percent assigned for each lower extremity. 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  

In all cases, the Board attempts to determine the extent to which the Veteran's disability adversely affects his ability to function under the ordinary conditions of daily life38 C.F.R. § 4.10.  

Where there is a question as to which of two separate ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2008).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected demyelinating peripheral neuropathy of the right and left lower extremities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to these disabilities.  In this regard the Board notes that where entitlement to compensation has already been established and an increase in the disability is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58   (1994).

The Veteran's demyelinating peripheral neuropathy of the right and left lower extremities is shown to result in pain and numbness in the soles of the feet with some associated unsteadiness and hesitancy of ambulation, and balance issues.  

However, a substantial portion of balance issues is shown to be due to self-reported dizziness, which is not occurring in the Veteran's feet.  Rather, the Veteran is also service connected for a neuropsychiatric condition of mixed origin, including PTSD and status post brain trauma.  The Veteran suffered a cerebrovascular accident (stroke) in 1993, and a letter from Johnson Rehabilitation Institute, dated in January 2002, indicates that the Veteran has right hemiplegia and aphasia due to the stroke.  

The Veteran is also separately rated for arthritis of each foot due to frostbite, with a 30 percent disability rating assigned for each foot for arthritis.  Hence, pain and limitation of function of each foot due to arthritis cannot also be compensated on the basis of demyelinating peripheral neuropathy, as this would amount to impermissible pyramiding, or assigning more than one rating for the same disability.  

Thus, while the Board has considered the possibility of other bases of rating, the Board concludes that the Veteran is appropriately rated for his demyelinating peripheral neuropathy under Diagnostic Code 8522, for incomplete paralysis of the musculocutaneous nerve (superficial peroneal nerve).  Under that Code, a noncompensable rating is assigned for incomplete paralysis with mild disability; a 10 percent rating is assigned for incomplete paralysis with moderate disability; a 20 percent rating is assigned for incomplete paralysis with severe disability; and a 30 percent rating is assigned for complete paralysis.  38 C.F.R. §  4.124a, Diagnostic Code 8522.

The VA examiners over the course of the appeal in October 2000, September 2002, November 2005, September 2008, and March 2014, including as supported by EMG testing and review of the Veteran's records and history, have noted the Veteran's complaints of imbalance, some unsteadiness in ambulation, and occasional falls, as well as pain and numbness in the bottoms of the feet.  However, the examiners have fairly consistently assessed mild demyelinating peripheral neuropathy of the right and left lower extremities, including upon recent VA and private examinations.  

While the Board recognizes that the Veteran has some significant instability in ambulation and limited locomotion, this is also attributed to other conditions, as discussed above, including his separately service connected arthritis of each foot and status post brain injury and stroke.  The record also reflects other physical impairments associated with the Veteran's advanced age which impact ambulation, as for example a physical therapy treatment evaluation in August 2002 with findings of strength impairments in the hips, knees, and ankles, and inability to actively raise the heel in standing position.  None of this is attributed to the Veteran's demyelinating peripheral neuropathy.  

The Board accordingly concludes that for the entire rating period in question, beginning from the August 11, 2000, date of claim for increase, the impairment resulting from the Veteran's demyelinating peripheral neuropathy of the right and left lower extremities has more nearly approximated the moderate incomplete paralysis of the musculocutaneous nerve warranting a 10 percent rating than the severe incomplete paralysis of the musculocutaneous nerve warranting a higher rating.  The fairly consistent findings of demyelinating peripheral neuropathy do not, on balance, suggest that a rating for severe demyelinating peripheral neuropathy is warranted.  

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the demyelinating peripheral neuropathy of the right or left lower extremity warranted more than a 10 percent rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether these claims should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case, the manifestations of the demyelinating peripheral neuropathy of the left and right lower extremities are contemplated by the schedular criteria. Therefore, referral of the claims for extra-schedular consideration is not in order.  Thun.


ORDER

An earlier effective date of August 11, 2000, but not earlier, for a 10 percent rating for demyelinating peripheral neuropathy of the left lower extremity is granted, subject to the criteria governing the payment of monetary awards. 

An earlier effective date of August 11, 2000, but not earlier, for a 10 percent rating for demyelinating peripheral neuropathy of the right lower extremity is granted, subject to the criteria governing the payment of monetary awards. 

An increased rating for demyelinating peripheral neuropathy of the left lower extremity is denied. 

An increased rating for demyelinating peripheral neuropathy of the right lower extremity is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


